                            Case 1-17-46613-nhl                         Doc 140               Filed 07/18/19                Entered 07/18/19 13:14:55


       In re Tamar Cab Corp                                                                           Case No. 17-46616
X0AT




             Debtor                                                                          Reporting Period: 5/1/2019-5/31/2019
                                                                                                               AMENDED REPORT #2
                                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

           Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
           or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
           ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
           The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
           attached for each account. [See MOR-1 (CON’T)]

                                                                                                                   BANK ACCOUNTS
                                                                                                  PAYROLL                    TAX                  OTHER           CURRENT MONTH
                                                                                                                                                                 ACTUAL (TOTAL OF
                                                                      OPERATING
                                                                                                                                                                   ALL ACCOUNTS)
           ACCOUNT NUMBER (LAST 4)                                       2302

           CASH BEGINNING OF MONTH                              $            5,389.20                                                                            $      5,389.20
           RECEIPTS
           CASH SALES                                           $            4,200.00                                                                            $      4,200.00
           ACCOUNTS RECEIVABLE -
           PREPETITION                                                                                                                                           $             -
           ACCOUNTS RECEIVABLE -
           POSTPETITION                                          $              300.00                                                                           $        300.00
           LOANS AND ADVANCES                                                        0                                                                                          0
           SALE OF ASSETS                                                            0                                                                                          0
           OTHER (ATTACH LIST)                                                       0                                                                                          0
           TRANSFERS (FROM DIP ACCTS)                                                0
             TOTAL RECEIPTS                                     $            4,200.00                                                                            $      4,200.00
           DISBURSEMENTS
           NET PAYROLL                                                                   0                                                                                         0
           PAYROLL TAXES                                                                 0                                                                                         0
           SALES, USE, & OTHER TAXES                            $                    -                                                                           $             -
           INVENTORY PURCHASES                                                       0                                                                                          0
           SECURED/ RENTAL/ LEASES                              $               90.00                                                                            $         90.00
           INSURANCE                                                                 0                                                                                          0
           ADMINISTRATIVE                                       $              175.00                                                                            $        175.00
           SELLING                                                                   0                                                                                          0
           OTHER (ATTACH LIST)                                  $            1,560.00                                                                            $      1,560.00
           OWNER DRAW *                                                              0                                                                                          0
           TRANSFERS (TO DIP ACCTS)                                                  0                                                                                          0
           PROFESSIONAL FEES                                    $                  -                                                                             $            -
           U.S. TRUSTEE QUARTERLY FEES                          $                  -                                                                             $            -
           COURT COSTS                                          $                  -                                                                             $            -
           TOTAL DISBURSEMENTS                                  $            1,825.00                                                                            $      1,825.00

           NET CASH FLOW
           (RECEIPTS LESS DISBURSEMENTS) $                                   2,375.00                                                                            $      2,375.00

           CASH – END OF MONTH                                  $            7,764.20                                                                            $      7,764.20
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                THE FOLLOWI NG SECTI ON MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

           TOTAL DISBURSEMENTS
             LESS: TRANSFERS TO OTHER DEBTOR IN
           POSSESSION ACCOUNTS                                                               $                                        -
             PLUS: ESTATE DISBURSEMENTS MADE BY
           OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                        -
           TOTAL DISBURSEMENTS FOR CALCULATING U.S.
           TRUSTEE QUARTERLY FEES                                                            $                               1,825.00


                                                                                                                                                                       FORM MOR-1
                                                                                                                                                                             2/2008
                                                                                                                                                                       PAGE 1 OF 10
                        Case 1-17-46613-nhl                       Doc 140            Filed 07/18/19                 Entered 07/18/19 13:14:55




In re Tamar Cab Corp                                                             Case No. 17-46616
X1A0T




      Debtor                                                            Reporting Period: 5/1/2019-5/31/2019
                                                                                          AMENDED REPORT #2
                                                         BANK RECONCILIATIONS
        Continuation Sheet for MOR-1
        A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
        (Bank account numbers may be redacted to last four numbers.)


                                                  Operating                      Payroll                    Tax                        Other
                                                     #2302              # - NA                    # - NA                    # - NA
        BALANCE PER
        BOOKS

        BANK BALANCE                       $              7,764.20
        (+) DEPOSITS IN
        TRANSIT (ATTACH
        LIST)                              $                      -
        (-) OUTSTANDING
        CHECKS (ATTACH
        LIST) :                            $                      -
        OTHER (ATTACH                      $                      -
        EXPLANATION)

        ADJUSTED BANK
        BALANCE *                           $                7,764.20
        *"Adjusted Bank Balance" must equal "Balance per Books"


        DEPOSITS IN TRANSIT                           Date                       Amount                     Date                      Amount
        None




        CHECKS OUTSTANDING                           Ck. #                       Amount                     Ck. #                     Amount
        None




        OTHER




                                                                                                                                               FORM MOR-1 (CONT.)
                                                                                                                                                            2/2008
                                                                                                                                                     PAGE 2 OF 10
                     Case 1-17-46613-nhl                    Doc 140           Filed 07/18/19              Entered 07/18/19 13:14:55




        In re Tamar Cab Corp                                                                              Case No. 17-46616
X2A0T




              Debtor                                                                             Reporting Period: 5/1/2019-5/31/2019
                                                                                                 AMENDED REPORT #2

                                            STATEMENT OF OPERATIONS (Income Statement)
            The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
            when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                REVENUES                                                 MONTH               CUMULATIVE -FILING
                                                                                                                                 TO DATE
            Gross Revenues                                                                          $          2,600.00 $             46,600.00
            Less: Returns and Allowances                                                        .                                              0
            Net Revenue                                                                             $          2,600.00 $             46,600.00
            COST OF GOODS SOLD
            Beginning Inventory                                                                            NA
            Add: Purchases                                                                                 NA
            Add: Cost of Labor                                                                             NA
            Add: Other Costs (attach schedule)                                                             NA
            Less: Ending Inventory                                                                         NA
            Cost of Goods Sold                                                                             NA
            Gross Profit                                                                                   NA
            OPERATING EXPENSES
            Advertising                                                                                    NA
            Auto and Truck Expense                                                                         NA
            Bad Debts                                                                                      NA
            Contributions                                                                                  NA
            Employee Benefits Programs                                                                     NA
            Officer/Insider Compensation*                                                                  NA
            Insurance                                                                                      NA
            Management Fees/Bonuses                                                                        NA
            Office Expense                                                                          $             175.00 $             2,100.00
            Pension & Profit-Sharing Plans                                                                  NA
            Repairs and Maintenance                                                                         NA
            Rent and Lease Expense                                                                  $               90.00 $            1,080.00
            Salaries/Commissions/Fees                                                               $                   - $            1,600.00
            Supplies                                                                                        NA
            Taxes - Payroll                                                                                 NA
            Taxes - Real Estate                                                                             NA
            Taxes - Other                                                                                                    $            50.00
            Travel and Entertainment                                                                        NA
            Utilities                                                                                       NA
            Other (attach schedule)                                                                         NA
            Total Operating Expenses Before Depreciation                                            $             265.00 $             4,830.00
            Depreciation/Depletion/Amortization                                                            NA
            Net Profit (Loss) Before Other Income & Expenses                                        $            2,335.00 $           41,770.00
            OTHER INCOME AND EXPENSES
            Other Income (attach schedule)                                                                             0                       0
            Interest Expense                                                                                           0                       0
            Other Expense (attach schedule)                                                         $          1,560.00 $             37,772.36
            Net Profit (Loss) Before Reorganization Items                                           $            775.00 $              3,997.64




                                                                                                                                                  FORM MOR-2
                                                                                                                                                        2/2008
                                                                                                                                                  PAGE 3 OF 10
                      Case 1-17-46613-nhl                         Doc 140   Filed 07/18/19    Entered 07/18/19 13:14:55




        In re Tamar Cab Corp                                                                   Case No. 17-46616
X2A0T




              Debtor                                                                  Reporting Period: 5/1/2019-5/31/2019
                                                                                      AMENDED REPORT #2
            REORGANIZATION ITEMS
            Professional Fees                                                          $                 -       $            175.00
            U. S. Trustee Quarterly Fees                                               $                 -       $          1,950.00
            Interest Earned on Accumulated Cash from Chapter 11 (see continuation
            sheet)                                                                                           0                     0
            Gain (Loss) from Sale of Equipment                                                               0                      0
            Other Reorganization Expenses (attach schedule)                            $                 -       $            208.44
            Total Reorganization Expenses                                              $                 -       $          2,333.44
            Income Taxes                                                                                  0                         0
            Net Profit (Loss)                                                          $            775.00 $                1,664.20
            *"Insider" is defined in 11 U.S.C. Section 101(31).


            BREAKDOWN OF “OTHER” CATEGORY

            OTHER COSTS
            NONE




            OTHER OPERATIONAL EXPENSES
            NONE




            OTHER INCOME
            NONE



            OTHER EXPENSES
            Payment to Secured Creditor                                                $          1,560.00 $               37,772.36



            OTHER REORGANIZATION EXPENSES
            Checks - New DIP Account                                                   $                 -       $           208.44
            Professional Fees - Mediator Fee                                           $                 -       $           175.00




            Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
            Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
            bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                       FORM MOR-2
                                                                                                                                             2/2008
                                                                                                                                       PAGE 4 OF 10
                            Case 1-17-46613-nhl                               Doc 140                Filed 07/18/19                      Entered 07/18/19 13:14:55



In re Tamar Cab Corp                                                                              Case No.                      17-46616
X3A0T




      Debtor                                                                             Reporting Period:             5/1/2019-5/31/2019
                                                                                                                     AMENDED REPORT #2
                                                                                 BALANCE SHEET
        The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                         ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF           BOOK VALUE ON PETITION
                                                                                      CURRENT REPORTING                PRIOR REPORTING                DATE OR SCHEDULED
                                                                                            MONTH                           MONTH
        CURRENT ASSETS
        Unrestricted Cash and Equivalents                                            $                7,764.20       $                5,389.20       $              6,100.00
        Restricted Cash and Cash Equivalents (see continuation                                                                                                              0
        sheet)                                                                                              0
        Accounts Receivable (Net)                                                   $                 300.00 $                      2,400.00        $               3,000.00
        Notes Receivable                                                            $           1,054,676.00 $                  1,054,676.00        $           1,054,676.00
        Inventories                                                                 NA                                                              NA
        Prepaid Expenses                                                            NA                                                              NA
        Professional Retainers                                                                              0                                                               0
        Other Current Assets (attach schedule)                                       $            750,000.00 $                    750,000.00         $            750,000.00
        TOTAL CURRENT ASSETS                                                         $          1,812,740.20 $                  1,812,465.20         $          1,813,776.00
        PROPERTY & EQUIPMENT
        Real Property and Improvements                                                                           0                                                         0
        Machinery and Equipment                                                                                  0                                                         0
        Furniture, Fixtures and Office Equipment                                                                 0                                                         0
        Leasehold Improvements                                                                                   0                                                         0
        Vehicles                                                                                                 0                                                         0
        Less: Accumulated Depreciation                                                                           0                                                         0
        TOTAL PROPERTY & EQUIPMENT                                                                               0                                                         0
        OTHER ASSETS
        Amounts due from Insiders*                                                                          0                                                               0
        Other Assets (attach schedule)                                                                      0                                                               0
        TOTAL OTHER ASSETS                                                                                  0                                                               0
        TOTAL ASSETS                                                                 $          1,812,740.20 $                  1,812,465.20         $          1,813,776.00
                         LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF            BOOK VALUE AT END OF           BOOK VALUE ON PETITION
                                                                                      CURRENT REPORTING                PRIOR REPORTING                      DATE
                                                                                            MONTH                           MONTH
        LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
        Accounts Payable                                                                                         0                                                         0
        Taxes Payable (refer to FORM MOR-4)                                                                      0                                                         0
        Wages Payable                                                                                            0                                                         0
        Notes Payable                                                                                            0                                                         0
        Rent / Leases - Building/Equipment                                                                       0                                                         0
        Secured Debt / Adequate Protection Payments                                                              0                                                         0
        Professional Fees                                                                                        0                                                         0
        Amounts Due to Insiders*                                                                                 0                                                         0
        Other Post-petition Liabilities (attach schedule)                                                        0                                                         0
        TOTAL POST-PETITION LIABILITIES                                                                          0                                                         0
        LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
        Secured Debt                                                                 $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
        Priority Debt
        Unsecured Debt
        TOTAL PRE-PETITION LIABILITIES                                               $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
        TOTAL LIABILITIES                                                            $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
        OWNERS' EQUITY
        Capital Stock
        Additional Paid-In Capital
        Partners' Capital Account
        Owner's Equity Account
        Retained Earnings - Pre-Petition
        Retained Earnings - Post-petition
        Adjustments to Owner Equity (attach schedule)
        Post-petition Contributions (attach schedule)
        NET OWNERS’ EQUITY
        TOTAL LIABILITIES AND OWNERS' EQUITY                                        $            1,812,740.20 $                  1,812,465.20 $                 1,813,776.00
        * "Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                                                                FORM MOR-3
                                                                                                                                                                                      2/2008
                                                                                                                                                                                PAGE 5 OF 10
                         Case 1-17-46613-nhl                    Doc 140            Filed 07/18/19             Entered 07/18/19 13:14:55



In re Tamar Cab Corp                                                                Case No.               17-46616
X3A0T




      Debtor                                                               Reporting Period:      5/1/2019-5/31/2019
                                                                                                AMENDED REPORT #2

        BALANCE SHEET - continuation section
                                   ASSETS                                BOOK VALUE AT END      BOOK VALUE AT END            BOOK VALUE ON
                                                                            OF CURRENT          OF PRIOR REPORTING           PETITION DATE
                                                                         REPORTING MONTH              MONTH
        Other Current Assets
        NYC Medallions - 1H60 & 1H78                                 $             750,000.00   $           750,000.00   $           750,000.00




        Other Assets
        NA




                     LIABILITIES AND OWNER EQUITY                        BOOK VALUE AT END      BOOK VALUE AT END            BOOK VALUE ON
                                                                            OF CURRENT          OF PRIOR REPORTING           PETITION DATE
                                                                         REPORTING MONTH              MONTH
        Other Post-petition Liabilities
        NA




        Adjustments to Owner’s Equity
        NA



        Post-Petition Contributions
        NA




        Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
        Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                  FORM MOR-3
                                                                                                                                                        2/2008
                                                                                                                                                  PAGE 6 OF 10
                           Case 1-17-46613-nhl                       Doc 140            Filed 07/18/19               Entered 07/18/19 13:14:55



        In re Tamar Cab Corp                                                    Case No. 17-46616
X4A0T




              Debtor                                                   Reporting Period: 5/1/2019-5/31/2019
                                                                              AMENDED REPORT #2
                                                    STATUS OF POST-PETITION TAXES

            The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
            amount should be zero.
            Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
            Attach photocopies of any tax returns filed during the reporting period.

                                                                     Amount
                                                                     Withheld
                                                   Beginning          and/or          Amount                          Check # or
            Federal                                  Tax             Accrued           Paid           Date Paid         EFT      Ending Tax
            Withholding                           NA
            FICA-Employee                         NA
            FICA-Employer                         NA
            Unemployment                          NA
            Income                                NA
            Other:_____________                   NA
              Total Federal Taxes                 NA
            State and Local
            Withholding                           NA
            Sales                                 NA
            Excise                                NA
            Unemployment                          NA
            Real Property                         NA
            Personal Property                     NA
            Other:_____________                   NA
             Total State and Local                NA


            Total Taxes                           NA


                                           SUMMARY OF UNPAID POST-PETITION DEBTS

            Attach aged listing of accounts payable.
                                                                                     Number of Days Past Due
                                                       Current          0-30            31-60            61-90           Over 91    Total
            Accounts Payable                                     0
            Wages Payable                                        0
            Taxes Payable                                        0
            Rent/Leases-Building                                 0
            Rent/Leases-Equipment                                0
            Secured Debt/Adequate
            Protection Payments                                  0
            Professional Fees                                    0
            Amounts Due to Insiders                              0
            Other:______________                                 0
            Other:______________                                 0
            Total Post-petition Debts                            0

            Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                              FORM MOR-4
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 7 OF 10
                                         Case 1-17-46613-nhl             Doc 140     Filed 07/18/19        Entered 07/18/19 13:14:55




X5A0T




        In re Tamar Cab Corp                                                                       Case No. 17-46616
              Debtor                                                                      Reporting Period: 5/1/2019-5/31/2019
                                                                                          AMENDED REPORT #2

                                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                               Accounts Receivable Reconciliation                              Amount
            Total Accounts Receivable at the beginning of the reporting period            $       2,400.00
            Plus: Amounts billed during the period                                        $       2,100.00
            Less: Amounts collected during the period                                     $       4,200.00
            Total Accounts Receivable at the end of the reporting period                  $         300.00


            Accounts Receivable Aging                                    0-30 Days            31-60 Days       61-90 Days        91+ Days           Total
            0 - 30 days old                                                                                                                     $         -
            31 - 60 days old                                                                                                                    $         -
            61 - 90 days old                                                                                                                    $         -
            91+ days old                                             $           300.00                                                         $      300.00
            Total Accounts Receivable                                $           300.00                                                         $      300.00
                                                                                                                                                             0
            Less: Bad Debts (Amount considered uncollectible)                         0                                                                      0

            Net Accounts Receivable                                  $           300.00                                                         $      300.00


                                                                 TAXES RECONCILIATION AND AGING

            Taxes Payable                                                0-30 Days            31-60 Days       61-90 Days        91+ Days           Total
            0 - 30 days old                                                           0                    0                0
            31 - 60 days old                                                          0                    0                0               0                   0
            61 - 90 days old                                                          0                    0                0               0                   0
            91+ days old                                                              0                    0                0               0                   0
            Total Taxes Payable                                                       0                    0                0               0                   0
            Total Accounts Payable                                                    0                    0                0               0                   0



                                                                                                                                                       FORM MOR-5
                                                                                                                                                             2/2008
                                                                                                                                                       PAGE 8 OF 10
                       Case 1-17-46613-nhl                        Doc 140              Filed 07/18/19                 Entered 07/18/19 13:14:55




        In re Tamar Cab Corp                                                      Case No. 17-46616
X6A0T




              Debtor                                                     Reporting Period: 5/1/2019-5/31/2019
                                                                         AMENDED REPORT #2

                                                   PAYMENTS TO INSIDERS AND PROFESSIONALS

            Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
            Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
            (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                            INSIDERS

                         NAME                  TYPE OF PAYMENT               AMOUNT PAID           TOTAL PAID TO DATE
            NONE                                                     0                         0                          0




                                  TOTAL PAYMENTS TO INSIDERS




                                                                                 PROFESSIONALS
                                                 DATE OF COURT
                                                    ORDER
                                                  AUTHORIZING                                                                                             TOTAL INCURRED &
                         NAME                      PAYMENT               AMOUNT APPROVED               AMOUNT PAID            TOTAL PAID TO DATE              UNPAID*
            Fred Roth CPA                            6/8/2018            $             800.00      $             800.00       $            800.00         $            -
            Fred Roth CPA                           2/11/2019            $             800.00      $             800.00       $            800.00




                          TOTAL PAYMENTS TO PROFESSIONALS                $          1,600.00       $           1,600.00       $          1,600.00         $            -
            * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



                 POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                          AND ADEQUATE PROTECTION PAYMENTS

                                                 SCHEDULED
                                              MONTHLY PAYMENT                 AMOUNT PAID          TOTAL UNPAID POST-
                NAME OF CREDITOR                    DUE                      DURING MONTH              PETITION
            None




                                                 TOTAL PAYMENTS




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 9 OF 10
                      Case 1-17-46613-nhl            Doc 140       Filed 07/18/19         Entered 07/18/19 13:14:55




        In re Tamar Cab Corp                                                                     Case No. 17-46616
X7A0T




              Debtor                                                                    Reporting Period: 5/1/2019-5/31/2019
                                                                                        AMENDED REPORT #2

                                                  DEBTOR QUESTIONNAIRE
               Must be completed each month. If the answer to any of the                       Yes                 No
               questions is “Yes”, provide a detailed explanation of each item.
               Attach additional sheets if necessary.
               Have any assets been sold or transferred outside the normal course of
           1   business this reporting period?                                                                     X
               Have any funds been disbursed from any account other than a debtor in
           2   possession account this reporting period?                                                           X
               Is the Debtor delinquent in the timely filing of any post-petition tax
           3   returns?                                                                                            X
               Are workers compensation, general liability or other necessary
           4   insurance coverages expired or cancelled, or has the debtor received
               notice of expiration or cancellation of such policies?                                              X

           5 Is the Debtor delinquent in paying any insurance premium payment?                                     X
             Have any payments been made on pre-petition liabilities this reporting
           6 period?                                                                                               X
             Are any post petition receivables (accounts, notes or loans) due from
           7 related parties?                                                                                      X
           8 Are any post petition payroll taxes past due?                                                         X
           9 Are any post petition State or Federal income taxes past due?                                         X
          10 Are any post petition real estate taxes past due?                                                     X
          11 Are any other post petition taxes past due?                                                           X
          12 Have any pre-petition taxes been paid during this reporting period?                                   X
          13 Are any amounts owed to post petition creditors delinquent?                                           X
          14 Are any wage payments past due?                                                                       X
             Have any post petition loans been been received by the Debtor from any
          15 party?                                                                                                X
          16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                             X
             Is the Debtor delinquent with any court ordered payments to attorneys
          17 or other professionals?                                                                               X
             Have the owners or shareholders received any compensation outside of
          18 the normal course of business?                                                                        X




                                                                                                                         FORM MOR-7
                                                                                                                               2/2008
                                                                                                                        PAGE 10 OF 10
